
	

114 HR 5445 RH: Health Care Security Act of 2016
U.S. House of Representatives
2016-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 486
		114th CONGRESS
		2d Session
		H. R. 5445
		[Report No. 114–627]
		IN THE HOUSE OF REPRESENTATIVES
		
			June 10, 2016
			Mr. Paulsen (for himself and Mr. Burgess) introduced the following bill; which was referred to the Committee on Ways and Means
		
		June 17, 2016Additional sponsor: Mr. Stivers
			June 17, 2016
			Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
			Strike out all after the enacting clause and insert the part printed in italic
			For text of introduced bill, see copy of bill as introduced on June 10, 2016
		
		
			
		
		A BILL
		To amend the Internal Revenue Code of 1986 to improve the rules with respect to health savings
			 accounts.
	
	
 1.Short titleThis Act may be cited as the Health Care Security Act of 2016. 2.Allow both spouses to make catch-up contributions to the same health savings account (a)In generalSection 223(b)(5) of the Internal Revenue Code of 1986 is amended to read as follows:
				
					(5)Special rule for married individuals with family coverage
 (A)In generalIn the case of individuals who are married to each other, if both spouses are eligible individuals and either spouse has family coverage under a high deductible health plan as of the first day of any month—
 (i)the limitation under paragraph (1) shall be applied by not taking into account any other high deductible health plan coverage of either spouse (and if such spouses both have family coverage under separate high deductible health plans, only one such coverage shall be taken into account),
 (ii)such limitation (after application of clause (i)) shall be reduced by the aggregate amount paid to Archer MSAs of such spouses for the taxable year, and
 (iii)such limitation (after application of clauses (i) and (ii)) shall be divided equally between such spouses unless they agree on a different division.
 (B)Treatment of additional contribution amountsIf both spouses referred to in subparagraph (A) have attained age 55 before the close of the taxable year, the limitation referred to in subparagraph (A)(iii) which is subject to division between the spouses shall include the additional contribution amounts determined under paragraph (3) for both spouses. In any other case, any additional contribution amount determined under paragraph (3) shall not be taken into account under subparagraph (A)(iii) and shall not be subject to division between the spouses..
 (b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2016. 3.Special rule for certain medical expenses incurred before establishment of health savings account (a)In generalSection 223(d)(2) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph:
				
 (D)Treatment of certain medical expenses incurred before establishment of accountIf a health savings account is established during the 60-day period beginning on the date that coverage of the account beneficiary under a high deductible health plan begins, then, solely for purposes of determining whether an amount paid is used for a qualified medical expense, such account shall be treated as having been established on the date that such coverage begins..
 (b)Effective dateThe amendment made by this section shall apply with respect to coverage beginning after December 31, 2016.
			4.Maximum contribution limit to health savings account increased to amount of deductible and
			 out-of-pocket limitation
 (a)Self-Only coverageSection 223(b)(2)(A) of the Internal Revenue Code of 1986 is amended by striking $2,250 and inserting the amount in effect under subsection (c)(2)(A)(ii)(I). (b)Family coverageSection 223(b)(2)(B) of such Code is amended by striking $4,500 and inserting the amount in effect under subsection (c)(2)(A)(ii)(II).
 (c)Conforming amendmentsSection 223(g)(1) of such Code is amended— (1)by striking subsections (b)(2) and both places it appears and inserting subsection, and
 (2)by striking determined by in subparagraph (B) thereof and all that follows through calendar year 2003. and inserting determined by substituting calendar year 2003 for calendar year 1992 in subparagraph (B) thereof.. (d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2016.
			
	
		June 17, 2016
		Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
